Citation Nr: 0008349	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Appellees represented by:	Yvon Renaud, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946 and from March 1954 to March 1956.  He died on 
July [redacted], 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (herein referred to as the agency 
of original jurisdiction or AOJ).  That decision found that 
the appellees were the beneficiaries of the veteran's 
National Service Life Insurance (NSLI).  The appeal arises 
from a contested claim within the meaning of 38 C.F.R. 
§§ 20.500 through 20.504 (1999) involving separate 
applications by the veteran's son, the appellant and a friend 
of the veteran and her son, the appellees.  


REMAND

In a contested claim, both parties have a right to testify at 
the hearing.  38 C.F.R. § 20. 713 (1999).  It appears that it 
may not have been feasible for both parties to attend the 
same hearing and there is no evidence that the appellees were 
informed of the hearing.  The appellant testified at a 
hearing at the Milwaukee, Wisconsin VA Regional Office (RO) 
in June 1999.  The appellees were provided with a transcript 
of that hearing.  One of the appellees has requested a 
hearing.  In order to accommodate the basic right of a party 
to have a hearing before a member of the Board, the appellee, 
N.F., should be scheduled for a hearing at the Detroit, 
Michigan RO.  

The case is REMANDED to the AOJ for the following:

The AOJ should take appropriate action to 
schedule the appellee, N.F., for a 
hearing before a traveling member of the 
Board at the Detroit, Michigan RO.  
Contested claims procedures apply.  All 
parties must be notified of the time and 
place of the hearing.  Cf. 38 C.F.R. 
§ 20.713 (1999).  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant and appellees have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






